NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 18-2734
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                               JONATHAN BROWNLEE,
                                                 Appellant
                                  ______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 No. 3:10-CR-00176-001
                       District Judge: Hon. Malachy E. Mannion
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 14, 2019
                                  ______________

                     Before: HARDIMAN, KRAUSE, and PORTER,
                                  Circuit Judges.

                                  (Filed: June 19, 2019)

                                     ______________

                                        OPINION ∗
                                     ______________




       ∗
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
PORTER, Circuit Judge.

       Upon his conviction for the receipt and distribution of child pornography in 2012,

Jonathan Brownlee was sentenced to 60 months’ imprisonment followed by 240 months

of supervised release. In 2015 and 2017, he violated the terms and conditions of his

supervised release and was sentenced to additional imprisonment and supervised release.

       Then, in 2018, Brownlee admitted to several Grade C violations of the terms of his

supervised release: he prevented the probation office from supervising his mental health

treatment by refusing to sign a privacy waiver; he engaged in unmonitored internet access,

which included viewing child pornography; he initiated unauthorized contact with minor

girls; and he used controlled substances. Based on these violations, the District Court

revoked Brownlee’s supervised release and sentenced him to 24 months’ imprisonment

followed by eight years of supervised release. Brownlee filed a timely notice of appeal.

Contending that there are no nonfrivolous issues for appeal, appointed counsel has sought

leave to withdraw under Anders v. California, 386 U.S. 738 (1967). 1

       “The Court’s inquiry when counsel submits an Anders brief is … twofold:

(1) whether counsel adequately fulfilled the rule’s requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” United States v. Youla,

241 F.3d 296, 300 (3d Cir. 2001). “Where the Anders brief initially appears adequate on

its face, the proper course is for the appellate court to be guided in reviewing the record by


       1
        The District Court had subject matter jurisdiction over the underlying case under
18 U.S.C. § 3231 and jurisdiction over the revocation of supervised release under
18 U.S.C. § 3583(e). This Court has appellate jurisdiction under 28 U.S.C. § 1291 and
18 U.S.C. § 3742(a).
                                              2
the Anders brief itself.” Id. at 301 (citation and internal quotations omitted). A complete

scouring of the record is unnecessary. Id.

       Appointed counsel identifies four potentially appealable issues: the District Court’s

jurisdiction; the adequacy of the proof underlying the supervised release violations; the

voluntariness of Brownlee’s admissions; and the reasonableness of his sentence. The

portions of the record set forth in appointed counsel’s brief support his assertion that no

nonfrivolous issue exists for appeal. Brownlee’s informal brief and the Government’s brief

both reinforce that view. There are no jurisdictional issues in this case. The evidence was

sufficient for the District Court to find, by a preponderance of the evidence, that Brownlee

violated the terms of his supervised release, see 18 U.S.C. § 3583(e)(3), and his admissions

to those violations were voluntary. And the District Court’s sentence was reasonable in

light of Brownlee’s extensive and repeated violations of the conditions of his supervised

release. See United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009).

       In his informal brief, Brownlee does not contest any of his violations. He admits

that he had contact with his neighbor’s minor daughter, but protests that she is now 18. He

admits that he had unmonitored internet access, but shifts the blame for that violation,

arguing that it could have been avoided had probation only monitored his internet activity.

He admits using illegal substances, but excuses himself, claiming that he was self-

medicating. None of these arguments show that the District Court abused its discretion by

revoking Brownlee’s supervised release.

       Appointed counsel’s Anders brief reflects a conscientious examination of the record.

An independent review of that record confirms counsel’s contention that there are no

                                             3
nonfrivolous issues for appeal. We will grant counsel’s motion to withdraw and affirm the

judgment of the District Court. Because the issues presented lack legal merit, counsel is

not required to file a petition for writ of certiorari with the Supreme Court of the United

States under Local Appellate Rule 109.2(c).




                                              4